                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

PAUL A. LOVINGS,                                  )
                                                  )
               Plaintiff,                         )        Civil Action No. 7:20-cv-00009
                                                  )
v.                                                )        MEMORANDUM OPINION
                                                  )
COURT AND LEGAL DEPARTMENT,                       )        By:       Hon. Thomas T. Cullen
et al.,                                           )                  United States District Judge
                                                  )
               Defendants.                        )


       Plaintiff Paul A. Lovings, a Virginia inmate proceeding pro se, filed this civil rights action

under 42 U.S.C. § 1983, challenging the calculation of his mandatory parole release date.

Having reviewed the complaint, the court concludes that Lovings has failed to state a

cognizable claim for relief under § 1983. Therefore, the court will dismiss the complaint

without prejudice under 28 U.S.C. § 1915A(b)(1).

                                                 I.

       According to the complaint, Lovings is serving a sentence of imprisonment of 54 years

and six months. (Compl. 2 [ECF No. 1].) In the late 1980s, Lovings opted to participate in

Virginia’s Good Conduct Allowance (“GCA”) system. (Id. at 3.) Under this system, inmates

are classified at one of four levels based on “initiative, conduct and performance in their

assignments.” Va. Code Ann. § 53.1-201 (2021). The inmates receive credit for good conduct

at the following rates: Class Level I “at a rate of thirty days credit for each thirty days served”;

Class Level II “at a rate of twenty days credit for each thirty days served”; Class Level III “at

a rate of ten days credit for each thirty days served”; and Class Level IV “at a rate of no credit
for each thirty days served.” Id. A portion of the credit earned through the GCA system is

applied to reduce the period of time an inmate serves before being eligible for parole. Id.

§ 53.1-199.

       Lovings alleges that he was assigned to Class Level I in 2007, “which made [his]

mandatory parole release date May 28, 2020.” (Compl. 4.) In 2011, his GCA classification was

reduced to Class Level IV, which extended his mandatory parole release date to June 24, 2030.

(Id. at 5.) Lovings has since returned to Class Level I. (Id. at 7.) He alleges, however, that his

mandatory parole release date has not been correctly adjusted to reflect that designation and

that the alleged error is affecting the “duration and length of [his] confinement in prison.” (Id.

at 13.) In particular, Lovings contends that he should have been released in 2020, but his

mandatory parole release date is currently projected to be September 25, 2023. (Id. at 12–13.)

       In his complaint filed under 42 U.S.C. § 1983, Lovings states that he is “challenging his

mandatory parole release date and the fact and length of [his] confinement to be served in the

future.” (Id. at 1.) Lovings seeks “restoration of the correct mandatory parole release date.”

(Id. at 3.) He also seeks to recover $30,000 in compensatory and punitive damages. (Id. at 19.)

       Exhibits to the complaint indicate that Lovings filed an internal grievance challenging

the mandatory parole release date of September 25, 2023. In response, the warden advised

Lovings that “Court and Legal was contacted and stated that the Mandatory Parole Release

date of 9-25-2023 is correct.” (Comp. Ex. [ECF No. 1-1 at 12].) Consequently, the grievance

was deemed “unfounded.” (Id.)




                                              -2-
                                                 II.

        Under § 1915A, the court is required to review any “complaint in a civil action in which

a prisoner seeks redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). On review, the court must dismiss a complaint if it “fails to state

a claim upon which relief may be granted.” Id. § 1915A(b)(1). To survive dismissal for failure

to state a claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                 III.

        “Section 1983 ‘creates a cause of action against any person who, acting under color of

state law, abridges a right arising under the Constitution or laws of the United States.’” Hensley

v. Price, 876 F.3d 573, 580 (4th Cir. 2017) (quoting Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir.

2013)). When an inmate seeks to challenge the fact or duration of his confinement, however,

he “cannot use a § 1983 action.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (citing Preiser v.

Rodriguez, 411 U.S. 475, 489 (1973). “He must seek federal habeas corpus relief (or appropriate

state relief) instead.” Id.

        In Heck v. Humphrey, the Supreme Court held that, “when a state prisoner seeks

damages in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence.” 512 U.S. 477,

485 (1994). If so, “the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Id. The Court later extended its

holding to actions arising from prison disciplinary proceedings where the “defect complained


                                                 -3-
of by [an inmate] would, if established, necessarily imply the invalidity of the deprivation of

his good-time credits.” Edward v. Balisok, 520 U.S. 641, 646 (1997). The Court has since

explained as follows:

                    [A] state prisoner’s § 1983 action is barred (absent prior
                    invalidation)—no matter the relief sought (damages or equitable
                    relief), no matter the target of the prisoner’s suit (state conduct
                    leading to conviction or internal prison proceedings)—if success
                    in that action would necessarily demonstrate the invalidity of
                    confinement or its duration.

Wilkinson, 544 U.S. at 81–82 (emphasis in original).

           Applying these principles, the court concludes that Lovings’ claims are not cognizable

under § 1983. Lovings contends the defendants have miscalculated his mandatory parole

release date and that he should have been released on parole in 2020. Because a judgment in

Lovings’ favor would necessarily call into question the fact or duration of his continued

confinement, his § 1983 action is “barred” by Supreme Court precedent. Id.

                                                          IV.

           For the reasons stated, the court will dismiss Lovings’ complaint without prejudice

under 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted. *




*
    If Lovings still wishes to challenge the calculation of his mandatory parole release date, he must file a separate
petition for writ of habeas corpus under 28 U.S.C. § 2254 after exhausting remedies available in state court. See
In re Wright, 826 F.3d 774, 783 (4th Cir. 2016) (holding that petitions challenging the execution of a state
sentence must be filed under 28 U.S.C. § 2254 and are subject to “all associated statutory requirements”)
(internal quotation marks and citation omitted); see also 28 U.S.C. § 2254(b)(1) (requiring exhaustion of state
court remedies).


                                                         -4-
       The Clerk is directed to send a copy of this Memorandum Opinion and the

accompanying Order to the plaintiff.

       ENTERED this 6th day of July, 2021.



                                       /s/ Thomas T. Cullen__________________
                                       HON. THOMAS T. CULLEN
                                       UNITED STATES DISTRICT JUDGE




                                        -5-
